Title: To James Madison from Robert Taylor, 8 February 1825
From: Taylor, Robert
To: Madison, James


        
          Dear Sir
          February 8th: 1825
        
        I was prevented by hurting my foot from being at last Madison court. I wrote however to Harrison and invited him at the request of Mr. Y. Cowherd to be at our court in this month. I had intended to have pumped Mr. Cowherd in relation to what I wrote you, Harrison me—but he anticipated me and volunteered the information that you would be obliged to pay the whole. I asked him if he meant the interest as well as principal without deduction for malconduct, he answered yes, And further said that the whole of Harrison’s bond to him would be settled in that business, meaning as I understood him that he would let you have the whole for that purpose. I thought it well to communicate this to you, that you might have time to reflect and make up your min⟨d⟩ upon the subject by that time. I am yrs most respetflly
        
          Robert Taylor
        
      